                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:18cr300-MOC-DSC-1

 UNITED STATES OF AMERICA,                                )
                                                          )
                                                          )
                                                          )
 Vs.                                                      )                 ORDER
                                                          )
 JAMES M. HARMON,                                         )
                                                          )
                       Defendant.                         )


       THIS MATTER is before the court on the parties’ Joint Motion to Stay Case During

Period of Pretrial Diversion, (Doc. No. 19). Having considered the motion and reviewed the

pleadings, the court enters the following Order.

                                           ORDER

       IT IS, THEREFORE, ORDERED that the parties’ Joint Motion to Stay Case During

Period of Pretrial Diversion, (Doc. No. 19), is GRANTED, and this matter is stayed for period

of six months. While the Speedy Trial Act does not apply to petty offenses, the court finds the

delay caused by such stay shall be excluded in accordance with 18 U.S.C. § 3161(h)(2)

(excluding “[a]ny period of delay during which prosecution is deferred by the attorney for the

Government pursuant to written agreements with the defendant, with the approval of the court,

for the purpose of allowing the defendant to demonstrate his good conduct”). Further, the ends

of justice served by granting such stay outweigh the best interests of the public and the defendant

in a speedy trial. Specifically, defendant and counsel have shown a need for additional time to

complete the required paperwork for defendant to be placed in Pre-Trial Diversion, as the parties


                                                -1-
have agreed is appropriate, and to otherwise resolve matter. This matter is stayed for a period of

six months, and the time is excluded.

 Signed: May 1, 2019




                                               -2-
